Opinión disidente del
Juez Asociado Señor Negrón García.
“Hoy como siempre el notario se encuentra presionado por los intereses de los poderosos, sea el Estado o los gran-des consorcios, que por su gran fuerza política y económica, tratan de doblegar su imparcialidad, situación que se agrava cuando existe relación de dirección y dependencia.” B. Pérez del Castillo, Ética Notarial, México, Ed. Porrúa, 1985, pág. 33.
Contrario al dictamen mayoritario, debimos confirmar la descalificación del bufete Ledesma, Palou y Miranda como abogados de U.S. Industries, Inc. (en adelante U.S.I., Inc.) debido a las segregaciones y compraventas de varias parcelas en “Las Picúas”.
El trasfondo fáctico no contradicho, hasta el presente, revela unos indicadores en cuanto a que se planificó y eje-cutó un esquema hábil y elaborado para circunvalar la re-glamentación gubernamental aplicable a esos terrenos. Expongámoslo.
HH
Originalmente Las Carmelitas Beach Development Corp. tomó prestado cuatro millones, setecientos mil dóla-res ($4,700,000) a la Caribbean Industrial Credit Corp., entidad hermana de la U.S.I., Inc. Otorgó un pagaré hipo-tecario a favor de Caribbean por esa suma, que vencía el 11 de mayo de 1975, el cual fue garantizado con la finca “Las Picúas”.(1) Posteriormente el crédito hipotecario fue cedido a la U.S.I., Inc.
Imposibilitada de cobrar ese préstamo, la acreedora hi-potecaria U.S.I., Inc. ejecutó y. adquirió el dominio de “Las *342Picúas” el 28 de marzo de 1978 a través de una escritura de venta judicial. El 30 de agosto de 1978, H.D. Wilson, Jr., supervisor de las propiedades de U.S.I., Inc. en Puerto Rico, informó a los funcionarios corporativos que el Depar-tamento de Recursos Naturales había recomendado in-cluirla en el Plan de Manejo de la zona costanera como parte de una Reserva Natural. Por esta razón, el 3 de no-viembre, Wilson, Jr. solicitó al Comité de Inversiones de U.S.I., Inc. que autorizara la creación de un plan de men-sura de la finca {survey plan) para determinar qué parte era susceptible de ser desarrollada. Posteriormente, varios de sus funcionarios se reunieron con el especialista am-biental Dr. Máximo Cerame-Vivas para recibir asesoramiento. De la minuta de la reunión surge que se concluyó que parte de la finca era inundable.
Aún así, U.S.I., Inc. presentó una consulta de ubicación ante la Junta de Planificación para desarrollar un proyecto residencial-turístico. Caso Núm. 80-22-A-142-JPU. El 12 de marzo de 1980 la Junta lo denegó por las siguientes consideraciones:
1. De un análisis exhaustivo de los documentos sometidos, se desprende que hay conflicto entre lo presentado en planos y el someter este proyecto como uno turístico-residencial. En rea-lidad se trata de un proyecto residencial.
2. Los terrenos se encuentran fuera del área delimitada para expansión urbana de Río Grande ...
3. Las facilidades de infraestructura no están disponibles y de desarrollar las que se proponen, serían inadecuadas.
4. La finca se encuentra dentro de un área inundable: Zona 1 la parte que proponen desarrollar, y Zona 2 el área del man-glar, según los Mapas de Zonas Susceptibles a Inundaciones, Hoja Número 11.
5. El propuesto proyecto ocasiona impacto en el ambiente, tanto al área de mangle como al área costanera.
6. ... la fuente de financiamiento que proponen utilizar no es el adecuado para ese tipo de uso [residencial-turístico], (Énfasis suplido.) Caso Núm. CE-91-337, Parte II, Apéndice, Anejo H, pág. 1.
Ante esta negativa, el referido Comité de Inversiones de *343U.S.I., Inc. aprobó de manera unánime el 20 de marzo de 1980 transferir quinientas cuarenta y dos (542) cuerdas de mangles al Departamento de Recursos Naturales, con la condición de recibir todos los permisos de construcción ne-cesarios para desarrollar en el remanente un proyecto de dos mil seiscientas (2,600) unidades de vivienda. Estas ne-gociaciones resultaron infructuosas, ya que el Departa-mento de Recursos Naturales rechazó la propuesta por la finca ser inundable.
Entre tanto, U.S.I., Inc. sometió a la Junta de Planifica-ción otro proyecto de construcción, esta vez utilizando el ente corporativo Au Development Company, empresa co-mún (joint venture) entre su subsidiaria U.S. Properties Corp. y la April Industries, Inc. Para lograr su aprobación, el 2 de julio de 1980 los representantes de U.S.I., Inc. hi-cieron una presentación ante la Junta, expresando que la finca “Las Picúas” no era inundable. Por razones obvias, la Junta lo rechazó y se negó a reconsiderar.
El 1ro de julio de 1981, Wilson, Jr. informó al Comité de Inversiones que esperaba una modificación en la posición del Departamento de Recursos Naturales de mantener “Las Picúas” como una reserva natural, puesto que, como resultado de las elecciones generales de 1980, habían sur-gido cambios en la dirección de ese Departamento. Se pro-ponía hacer otra presentación para lograr una variación en la determinación de mantener gran parte de la finca como reserva natural. Como estrategia, sometería a la Junta un nuevo proyecto de cuatrocientas (400) unidades residencia-les, el cual resultaría fútil sin el apoyo de Recursos Naturales. Luego de realizar esa gestión, informó que ac-cedería si recibía una carta de conformidad de la Junta; al no obtenerse, la propuesta nunca se materializó.
Posteriormente, U.S.I., Inc. inició negociaciones para permutar “Las Picúas” por otras fincas del Gobierno. Con este propósito en mente, el 8 de noviembre de 1982 el Ledo. José A. Ledesma Vivaldi —en representación tanto de *344U.S.I., Inc. como de U.S. Properties, Inc.— le cursó una carta personal y confidencial, por mensajero, a la entonces Secretaria del Departamento de Recursos Naturales, Sra. Hilda Díaz Soltero. Esta carta iba acompañada de un do-cumento firmado por Donald L. Alberty, funcionario auto-rizado de sus clientes, dirigido a concretar la permuta de las fincas con Recursos Naturales y la Autoridad de Terrenos. La permuta jamás se concretó.
Ante la imposibilidad de lograr estas alternativas, el 3 de mayo de 1983 Alberty —representante de U.S.I., Inc. en Puerto Rico— propuso a Wilson, Jr., que la finca “Las Pi-cúas” fuera segregada en lotes de veinticinco (25) cuerdas. El propósito era disponer de la finca sin la Junta de Plani-ficación, pues todas las propuestas previamente presenta-das ante dicho organismo habían sido denegadas. El 3 de junio Wilson, Jr. autorizó a Alberty a que consultara al licenciado Ledesma Vivaldi u otras fuentes de autoridad para preparar la descripción registral mínima —lo más sencilla posible— de la finca de forma que, eventualmente, Recursos Naturales no pudiera invocar imperfecciones en la descripción y atacar la segregación. También le pidió que consultara a esas fuentes si, sin mensuras, “era posible segregar basados exclusivamente en una descripción legal”. (Traducción nuestra.) Caso Núm. CE-91-337, Pieza II, Apéndice, Anejo V, pág. 1. Se valdrían del Reglamento de Lotificación (Reglamento de Planificación Núm. 3, Junta de Planificación de Puerto Rico, ed. rev. 1986) que dispone que para la segregación de una finca en parcelas de veinticinco (25) cuerdas o más, para fines agrícolas, no hace falta el permiso de la Junta de Planificación. Me-diante un Memorando de 20 de junio, Wilson, Jr. instruyó a Alberty a “[tjrabajar en conjunción con Ledesma para por favor determinar el efecto de la Reglamentación Núm. 17 de la Junta de Planificación ‘Reglamento de Zonificación para la Zona Costera y Accesos a las Playas y Costas de *345Puerto Rico’ ”. (Traducción nuestra.) Caso Núm. CE-91-337, Pieza II, Apéndice, Anejo X, pág. 1.
Así se hizo. Alberty otorgó la escritura de segregación el 5 de julio de 1983 ante el notario público Ledesma Vivaldi. Se le asignó un valor de mil dólares ($1,000) a cada una de las treinta (30) parcelas segregadas. Todas estas fueron descritas como “de topografía llana y forma irregular sita en el Barrio Zarzal del Municipio de Río Grande ...”. Caso Núm. CE-91-337, Pieza II, Anejo N, Anejo A, pág. 1. Los documentos ante nos reflejan que U.S.I., Inc. conocía acerca de la existencia de los reglamentos que prohibían esa segregación; sin embargo, con el consejo del notario Ledesma Vivaldi, especularon sobre la calificación que el Registrador de la Propiedad pudiera darle a la escritura. En específico, el 7 de julio de 1983 Wilson, Jr., en un me-morando a los miembros del Comité de Inversiones de U.S.I., Inc., señaló:
Usiprop es consciente que bajo la nueva reglamentación que afecta terrenos dentro de una milla de la costa marítima es necesaria la obtención de un permiso de la Junta de Planifica-ción para.segregar los terrenos. La experiencia previa con la Junta de Planificación ha sido muy mala. Aunque a U.S. Industries Properties nunca se le ha denegado permiso para desarro-llar la finca, la Junta de Planificación consistentemente ha re-querido información adicional sobre la planificación que literalmente la han convertido económicamente prohibitiva.
Usiprop, al radicar esta segregación como lo ha hecho, está especulando [“.gambling”] que el Registrador no tenga conoci-miento de las nuevas reglamentaciones y aceptará el plan de segregación de Usiprop. Esto es, pura y simplemente, un camino sin salida y las probabilidades de que salgamos exitosos son, en la mejor de situaciones, cincuenta y cincuenta. Por esta razón, sería prudente establecer una reserva de 50% o $1,115,000 contra el valor neto en los libros de esta propiedad. (Traducción y énfasis nuestros) Caso Núm. CE-91-337, Pieza II, Apéndice, Anejo Z, pág. 2.
Posteriormente, mediante una escritura aclaratoria de 20 de octubre de 1983, el notario Ledesma Vivaldi hizo *346constar que por inadvertencia (due to an inadvertence) no se había dispuesto, en la escritura de segregación, que las treinta (30) parcelas estaban siendo divididas para ser de-dicadas a propósitos agrícolas, específicamente como una plantación de cocos y pastoreo de ganado (“to be dedicated for agricultural purposes, specifically as a coconut plantation and for the grazing of cattle”). Caso Núm. CE-91-337, Pieza III, Anejo 1, pág. 3. Se aclaró, además, que el verda-dero valor en el mercado de cada parcela era de ochenta mil dólares ($80,000) y, por ende, dos millones cuatrocien-tos mil dólares ($2,400,000) el de la finca. De la prueba incontrovertida surge que ni U.S.I., Inc. ni los antecesores en título hubieran dedicado la finca para fines o activida-des agrícolas.
Así segregada, U.S.I., Inc. vendió las treinta (30) parce-las mediante las escrituras públicas correspondientes ante el mismo notario Ledesma Vivaldi y otros notarios del bu-fete Ledesma, Palou & Miranda. En esas escrituras, por primera vez, se menciona que la propiedad se vende como una finca agrícola no desarrollada; que está ubicada en la zona inundable de cien (100) años según definida por la Junta de Planificación en su Reglamento sobre Zonas Sus-ceptibles a Inundaciones (Reglamento de Planificación Núm. 13 Junta de Planificación de Puerto Rico, ed. rev. 1987) y en el Programa Nacional de Seguros por Inunda-ciones; que la propiedad contiene áreas sustanciales de mangles o bajos sujetos a reglamentación federal y local; que podría afectarle la Ley Núm. 1 de 23 de febrero de 1983 (12 L.P.R.A. sec. 401n), declarando el camino o la plaza de utilidad pública a ser expropiado, y que está su-jeta al Programa de Manejo de la Zona Costera.
Subsiguientemente, varios de los adquirentes vendieron las cuotas de sus solares a otras personas sin los permisos de las agencias concernidas. Como resultado, en violación a la reglamentación aplicable a los terrenos en esta zona, se construyeron edificaciones, se destruyó vegetación y man*347gles —que eran albergues para la vida silvestre— y se re-movió parte de la corteza terrestre.
El 12 de septiembre de 1984 la Federación de Pescado-res de la Playa Las Picúas, Inc. presentó una demanda sobre sentencia declaratoria e injunction ante el Tribunal Superior, Sala de Carolina, contra U.S.I., Inc., Manuel Rivera Torres y algunos de los compradores de las parcelas. Desde sus inicios, la representación legal de U.S.I., Inc. en este pleito la ostentó el bufete Ledesma, Palou y Miranda. Luego intervinieron el Estado Libre Asociado, la Junta de Planificación, el Departamento de Recursos Naturales y la Administración de Reglamentos y Permisos para alegar la nulidad e ilegalidad de la escritura de segregación y de las subsiguientes compraventas. El 1ro de noviembre de 1989 dicho foro (Hon. Carmen R. Vélez Borrás, Juez) dictó una sentencia en la cual decretó —entre otros pronunciamien-tos— nulas y carentes de eficacia legal tanto la escritura de segregación como las escrituras de compraventas otorga-das por el notario Ledesma Vivaldi y demás notarios de su bufete. Además, impuso a U.S.I., Inc. el pago de ciento cin-cuenta mil dólares ($150,000) para el Estado por los daños causados. A tal efecto, en cuanto a la nulidad, concluyó:
3. La anterior declaración de nulidad está fundada, en primer lugar, en el hecho de que, para la fecha en que se realizó la lotificación a la cual hemos hechos referencia, estaba vigente el Reglamento de Planificación Número 13 sobre control de edifi-caciones y desarrollo de terrenos en zonas susceptibles a inun-daciones, complementado por el Mapa de Zonas Susceptibles a Inundaciones. A tenor con las disposiciones de este último, se había identificado el área en el cual ubica la finca objeto de la lotificación como inundable (zona 1).
4. El propio Reglamento, en su sección 6.04 dispone como sigue:
“6.04 Lotificaciones en la Zona 1. — A partir de la fecha de vigencia del correspondiente Mapa de Zona Susceptible a Inun-daciones no se permitirá la lotificación de terrenos en esta Zona.”
5. Toda vez que la actuación de la demandada U.S. Industries, Inc. al realizar la lotificación de la finca ‘Las Picúas’ era *348una expresamente vedada por el Reglamento Número 13 por estar ubicada la misma esencialmente en una zona 1 identifi-cada como inundable, la nulidad de tal acto resalta a primera vista ya que los actos contrarios a las leyes prohibitivas carecen de validez. Véase, Rubio Sacarello v. Roig, 84 D.P.R. 344 (1962); Corporación Azucarera v. Junta Azucarera, 77 D.P.R. 397 (1954); Reyes v. Torres, 65 D.P.R. 821 (1946).
6. La corporación demandada tampoco podía ampararse en' las disposiciones contenidas en el Reglamento de Lotificación Número 3 para inmunizar la lotificación que intentaba realizar de las prohibiciones legales y reglamentarias. Veamos:
En su Artículo 4, el referido Reglamento Número 3 —vi-gente para la fecha de las lotificaciones— por un lado, exige a toda persona interesada en realizar una lotificación que radi-que ante el Secretario de la Junta una Declaración de Intención de Lotificar. Por otro lado, el Artículo 3 del citado Reglamento declara exentas de las disposiciones del mismo las lotificaciones de “fincas en la zona rural, para fines agrícolas, cuando el área, tanto del remanente como de cada una de las nuevas fincas resulte ser de veinticinco cuerdas o mayor.”
A primera vista, una lectura superficial de las disposiciones contenidas en el referido Artículo 3 podría dar la impresión de que la exención a la cual el mismo se refiere comprende todas las fincas radicadas en la zona rural que se dediquen a la actividad agrícola y excedan de 25 cuerdas, sin importar la naturaleza inundable de las mismas. Sin embargó, el articulado de ambos reglamentos debe ser interpretado de una manera integrada. Así lo ordena el párrafo final de prefacio del Reglamento Nú-mero 13, el cual reza:
“Las disposiciones de este Reglamento quedarán suple-mentadas por las disposiciones de cualquier otro reglamento en vigor aprobado por la Junta de Planificación que sea de aplica-ción para la zonas específica en que ubique la propiedad.” (En-fasis suplido)
7. Así lo requiere, además, la suma de propósitos que inspi-raron la planificación urbana de nuestro país. (Enfasis suplido.) Caso Núm. CE-91-337, Pieza I, Apéndice, Anejo Ch, págs. 16-18.
Concluyó que la ubicación de todas las parcelas en la zona inundable, la existencia sustancial de mangles, el es-tar sujetas a un camino que sería expropiado y al Pro-grama de Manejo de Zona Costera eran vicios y condicio-nes “que hacían la compraventa una en contravención a la *349ley”. Caso Núm. CE-91-337, Pieza I, Apéndice, Anejo Ch, pág. 24.
Las partes afectadas por la sentencia, entre ellas U.S.I., Inc., presentaron sendos recursos de revisión ante este Tribunal; éstos fueron denegados, adviniendo final y firme la sentencia de instancia. Por ende, hoy día la nulidad de la escritura de segregación y de las posteriores escrituras de compraventa constituye cosa juzgada.
El pleito prosiguió en cuanto a otros extremos en el mismo Tribunal Superior. Los abogados de U.S.I., Inc., Ledos. Rubén T. Nigaglioni y José A. Ledesma Vivaldi, sus-cribieron el 2 de julio de 1990 una moción que solicitaba la recusación de la Juez Vélez Borrás. Luego de una vista, el . Hon. Juez Germán Brau la denegó.(2) Después de este in-cidente, final y firme la sentencia, el Estado pidió su ejecu-ción solicitando que U.S.I., Inc. depositara judicialmente ciento cincuenta mil dólares ($150,000), más intereses, y cinco mil dólares. ($5,000) de honorarios de abogado. El 10 de abril de 1991 el tribunal accedió. Además, impuso a U.S.I., Inc. y/o a su representación legal el pago de las cos-tas por una deposición pactada para el 11 de febrero de 1991, a la cual el deponente Alberty no compareció. Con-denó a U.S.I., Inc. a pagar cien dólares ($100) de honora-rios de abogado a favor de las partes comparecientes a la *350deposición citada. Finalmente, el tribunal descalificó al bu-fete Ledesma, Palou y Miranda como abogados de U.S.I., Inc. En específico dictaminó:
Cabe recordar que en su sentencia del 1 de noviembre de 1989, la Hon. Juez Vélez Borrás dictaminó la nulidad de ciertas segregaciones realizadas por U.S.I. con relación a los predios en controversia en este caso. Surge de dicha sentencia, así como de los autos de este caso, que dichas segregaciones fueron realiza-das a través de la escritura de segregación número 44 otorgada por U.S.I. el 5 de julio de 1983 ante el Notario Público Ledo. José A. Ledesma. El licenciado Ledesma es abogado del bufete que representa a U.S.I. en este caso y es uno de los dos suscri-bientes de la Moción de Recusación contra la Honorable Juez Vélez Borrás. Precisamente, la validez de otras segregaciones contenidas en la escritura, otorgada ante el licenciado Ledesma, constituye la médula de las restantes controversias de este caso.
Esta situación, a nuestro juicio, crea un patente conflicto en la representación profesional de la parte codemandada U.S.I. Está claro que de prevalecer la posición de los demandantes contra U.S.I. y declararse la nulidad de todas las segregaciones, existe cuando menos la posibilidad de una exposición económica personal del licenciado Ledesma y del bufete al cual éste pertenece. Juzgamos que esta posibilidad, real o no, pudiera haber contribuido a nublar el juicio profesional de quienes de otro modo conocemos como abogados serios y responsables.
Nuestro Tribunal Supremo ha sostenido reiteradamente que es inapropiado para un abogado el combinar las funciones de Notario y de abogado con relación a un mismo asunto. Véase, e.g., In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778, 787 (1984); B. & L., Inc. v. P.R. Cast. Steel Corp., 114 D.P.R. 808, 810 (1983); Pagán v. Rivera Burgos, 113 D.P.R. 750, 752 n. 2 (1983). Por su parte, el Canon 21 de los de Etica Profesional dispone entre otras cosas, que ningún abogado debe aceptar una representación legal cuando su juicio profesional pueda ser afectado por sus intereses personales. (Énfasis suplido.) Caso Núm. CE-91-337, Parte I, Apéndice, Anejo A, págs. 6-8.
Contra esta resolución recurrió U.S.I., Inc. vía certio-rari, y hoy la mayoría del Tribunal revoca.
*351II
Este.extenso trasfondo fáctico pone de manifiesto clara7, mente que U.S.I., Inc. conocía el carácter inundable de la finca “Las Picúas”, que no era susceptible para urbanismo ni clasificable para usos agrícolas. Ante la negativa reite-rada de la Junta de Planificación, se vio imposibilitada de desarrollar varios proyectos de construcción. No pudo ven-derla ni permutarla; en fin, carecía de alternativas econó-micamente viables para disponer de la finca. Prestar el dinero a las Carmelitas Beach Development Corp. garan-tizando el préstamo con la hipoteca sobre “Las Picúas”, le resultó un mal negocio. El Reglamento Núm. 13 sobre zo-nas susceptibles a inundaciones, complementado por el Mapa de Zonas Susceptibles a Inundaciones, identificaba dicha finca como Zona 1, cuya Sec. 6.04 específica y enfáti-camente disponía que a partir de su vigencia “no se permitir\ía\ la lotificación de terrenos en esta zona”. (Énfa-sis suplido.) Reglamento Núm. 13, supra, pág. 41.
U.S.I., Inc. conocía esta prohibición. Planificó un inge-nioso esquema, pero cuestionable, para segregaría —con una sola “descripción legal” mínima y sencilla— con la es-peranza de que el Registrador de la Propiedad no conociera ia nueva reglamentación que impedía precisamente dicha segregación. Así logró segregaría y venderla en parcelas, y obviar la intervención del Departamento de Recursos Na-turales y, claro está, la jurisdicción de la Junta de Planifi-cación, amparándose en el Reglamento Núm. 3 de Planifi-cación, supra —vigente a la fecha de la segregación realizada— que permitía, sin la necesidad de obtener per-miso de la Junta, segregar fincas de veinticinco (25) cuer-das o más para fines agrícolas. Ello se hizo con el pleno conocimiento de que la finca nunca se había dedicado á fines agrícolas y que estaba situada en una zona inunda-ble, no sujeta a las disposiciones del Reglamento Núm. 3, supra. La evidencia en autos hasta ahora tiende a sostener *352la intervención y consejos notariales directos del bufete Le-desma, Palou y Miranda.
En resumen, las escrituras de segregación y compra-venta fueron los documentos instrumentales de este es-quema ilegal, por lo que, acertadamente, el Tribunal Superior y posteriormente este Foro, decretaron su nulidad.
1 — 1 I — i h-H
La nulidad de todas esas escrituras no se discute. Tam-poco que existe una posible exposición económica del nota-rio Ledesma Vivaldi y el bufete Ledesma, Palou y Miranda. Como expresáramos en In re Cruz Tollinche, 114 D.P.R. 205, 207 (1983):
El abogado en el desempeño de su gestión notarial está obli-gado a cumplir con lo dispuesto en la ley, en los [c\ánones de [ie\tica o en el contrato entre las partes. La inobservancia de estos deberes lo expone no sólo a una acción en daños por los perjuicios causados, sino a la jurisdicción correctiva y discipli-naria por parte de este foro judicial. (Énfasis suplido.)
Resulta claramente erróneo configurar por analogía e invocar en esta etapa la defensa de error de juicio notarial, la cual hemos permitido exclusivamente en casos de impe-ricia profesional de un médico y únicamente “cuando las autoridades médicas están en desacuerdo sobre cuál es el diagnóstico o tratamiento adecuado”. Ríos Ruiz v. Mark, 119 D.P.R. 816, 821 (1987). Véanse: Ramos, Escobales v. García, González, 134 D.P.R. 969 (1993); Cruz v. Centro Médico de P.R., 113 D.P.R. 719, 731 (1983). Reiterada-mente hemos señalado que “[e]se enfoque, simplemente re-conoce la amplia discreción del médico cuando enfrenta una situación en la que cabe duda fundamentada y razo-nable sobre cuál curso seguir”. Ramos, Escobales v. García, González, supra, pág. 986, opinión disidente. Véanse: Lozada v. E.L.A., 116 D.P.R. 202, 217 (1985); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 737 (1984); López v. *353Hosp. Presbiteriano, Inc., 107 D.P.R. 197, 208 (1978); Oliveros v. Abréu, 101 D.P.R. 209, 228 (1973).
Esa no es la situación en el caso de autos. Primero, hasta el presente no se ha demostrado la existencia de una dife-rencia real y sustancial de criterios en la aplicación de los Reglamentos de Planificación pertinentes. Normativa-mente hablando, no basta ni cabe argumentar la existencia de dos (2) criterios jurídicos respetables y disidentes en este Tribunal (opinión mayoritaria, pág. 326), en cuanto a la sentencia de la Juez Vélez Borrás. Bajo ese enfoque, siempre que hubiera ese tipo de diferencia en casos médi-cos, ¿estaríamos ante un error de juicio informado?; ¿ha-bría que exonerar automáticamente al médico? No lo creemos. En su esencia la doctrina jurídica se apuntala en la visión de que el desacuerdo médico tiene que ser cuali-tativo, no cuantitativo.
De la obra de E. Giménez-Arnau reproducimos:
En opinión de Gómez Acebo las causas que pueden dar lugar a responsabilidad por incumplimiento de deber profesional son:
1) Juicio de idoneidad del propio Notario (competencia, au-sencia de prohibición legal).
2) Juicio de licitud del acto.
3) Juicio de capacidad.
4) Juicio de legitimación de los otorgantes.
5) Juicio sobre el esquema jurídico más apto para la consecu-ción del resultado querido por los otorgantes.
6) Cumplimiento de los requisitos de redacción y forma, y
7) Cumplimiento de los deberes de información.
Pero para que exista responsabilidad son necesarios estos re-quisitos:
a) Incumplimiento.
b) Culpabilidad
c) Daño; y
d) Nexo causal
En cuanto a los límites de la responsabilidad de orden civil no existe responsabilidad si la nulidad o ineficacia se deriva de caso fortuito o de culpa en grado no apreciable, es decir que queda excluida la culpa levísima (pero no la ignorancia o negli-gencia inexcusable).
*354Tampoco hay responsabilidad si la nulidad deriva de cuestión de derecho controvertida; ni si ha mediado culpa del propio perjudicado.
Consecuencia de todo lo expuesto y del carácter contractual que se atribuye como fundamento de la responsabilidad civil del Notario, es que se considere doctrina común la aplicación de los preceptos de los artículos 1.101 al 1.107 del Código civil. Por ello, si hay buena fe por parte del Notario responderá éste de todos los daños previstos o que se hayan podido prever al tiempo de constituirse la obligación y que sean consecuencia necesaria de su falta de cumplimiento (1.107.1), aunque si “la responsabilidad procede de negligencia, la indemnización podrá moderarse por los Tribunales, según los casos” (1.103). Si se actúa con dolo alcanza la reparación a todos los daños y en perjuicios que conocidamente se deriven de la falta de cumpli-miento (párrafo 2 del art. 1.107). E. Giménez-Arnau, Derecho Notarial, 2da ed., Pamplona, Ed. U. Navarra, 1976, págs. 340-341.
Segundo, hay evidencia de que la segregación y descrip-ción de las propiedades se hicieron con el claro y evidente propósito de que el Registrador de la Propiedad, al descar-gar su función calificadora, no se percatara de las prohibi-ciones reglamentarias que las impedían. Ante esta reali-dad, resulta inaplicable esgrimir toda nuestra doctrina en el ámbito del derecho registral y la función calificadora del Registrador de la Propiedad (opinión mayoritaria, págs. 324-325); menos, atribuirle a esa inscripción un valor per-suasivo que no tiene (id., pág. 325).
El notario Ledesma Vivaldi, a nombre de la fe notarial, intervino en un esquema que favorecía exclusivamente los intereses de su cliente y subordinaba los del interés general y público. Sabido es que un notario es responsable por sus actos cuando
... causa un daño a sus clientes: 1. por los defectos formales del instrumento que determinan la frustración del fin perseguido con la intervención notarial; 2. por los vicios de fondo que de-terminen la nulidad absoluta (pues si los hay, el Notario debe abstenerse de intervenir) o la relativa (a menos que ésta se produzca por vicio previsto por el Notario y advertido a los otor-gantes); 3. por la desacertada elección del medio jurídico para *355la consecución del fin propuesto; 4. por el deficiente asesora-miento en cuanto a las consecuencias del acto notariado (im-puestos, retractos, etc.); 5. por la incorrecta conducta del Nota-rio como depositario o mandatario de sus clientes (pago de impuestos, presentación de sus documentos, etc.). (Énfasis suprimido.) Chévere v. Cátala, 115 D.P.R. 432, 437 (1984), citando a P. Ávila Álvarez, Estudios de Derecho Notarial, 4ta ed., Madrid, Ed. Montecorvo, 1973, págs. 402-403. Véase In re Cruz Tollinche, supra.
IV
Esta situación se proyecta como una posible exposición económica, tanto del notario Ledesma Vivaldi como de los otros abogados, y genera un conflicto de intereses real en este caso. En su petición de certiorari, U.S.I., Inc. nos in-forma que mediante una demanda enmendada se acumu-laron como demandados a los Ledos. José A. Ledesma Vivaldi, Rubén T. Nigaglioni y Alexis Mattei, con sus respectivas cónyuges.
El Canon 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone, en lo pertinente:
El abogado tiene para con su cliente un deber de lealtad completa. Este deber incluye la obligación de divulgar al cliente todas las circunstancias de sus relaciones con las partes y con terceras personas, y cualquier interés en la controversia que pudiera influir en el cliente al seleccionar su consejero. Ningún abogado debe aceptar una representación legal cuando su juicio profesional pueda ser afectado por sus intereses personales. (Én-fasis suplido.)
Si el bufete Ledesma, Palou y Miranda continuara re-presentando a U.S.I., Inc. en los trámites que restan del litigio, se violaría este Canon ya que no sólo tendrían que defender los intereses de su cliente sino también los suyos en la controversia debido a la nulidad de las escrituras.
Como dijéramos en nuestra opinión de conformidad en In re Colón Ramery, 133 D.P.R. 555, 572-573 (1993):
Sabido es' que el notario no limita su labor a transcribir los *356acuerdos de las partes, sino que orienta y brinda consejos legales. La participación activa comienza en las etapas anterio-res del negocio jurídico “en su expresión formal y aún en sus elementos sustantivos”, lo cual exige, como requisito fundamental, la observancia de una escrupulosa imparcialidad.
Bajo este prisma, dejar que el notario autorizante asuma el papel de abogado adversativo y reclame judicialmente las con-traprestaciones contenidas en el instrumento de su creación —en representación de una de las partes otorgantes contra otra— vulnera el principio de imparcialidad y lo coloca en una situación potencial de conflicto de intereses impermisible. (En-fasis y escolios omitidos.)
El notario Ledesma Viváldi y otros notarios de su bufete no sólo reconocieron el acto unilateral de segregación, sino las posteriores escrituras de compraventa; éstas de índole contenciosas. Al ser nulas las escrituras que autorizaron, no sólo están económicamente expuestos los intereses de su cliente U.S.I., Inc., sino los suyos bajo la alegación de no representar adecuadamente la fe pública notarial. Cual-quier otorgante de las treinta (30) escrituras de. compra-venta que entienda que esa fe pública fue violada y que ello le causó perjuicios en la tenencia de sus títulos sobre las fincas segregadas, podría demandar personalmente a quie-nes les sirvieron de notarios y/o al bufete como entidad. Además, aun cuando al presente U.S.I., Inc. continúa como su cliente, cabe la posibilidad de que ésta pueda en el fu-turo también reclamarles.
Ante estas circunstancias, distinto al criterio mayorita-rio, debimos confirmar la descalificación del bufete Le-desma, Palou y Miranda como abogados de U.S.I., Inc.

 De la descripción registral de la finca surge que está localizada en el barrio Mameyes del Municipio de Río Grande y que consta de setecientos ochenta y dos cuerdas con setenta y tres centésimas de cuerdas (782.73).


 En su Resolución de 29 de agosto de 1990, págs. 13-14, dicho magistrado señaló que “[deploramos las tácticas empleadas por U.S.I. en este caso. Nos preocu-pan de sobremanera las imputaciones sobre conducta antiética levantadas por los abogados de U.S.I. contra la [J]uez Vélez y la representación de la otra parte. Aun-que dichas imputaciones fueron posteriormente recantadas, las mismas claramente trasgreden los límites de la conducta aceptable en un Tribunal de Justicia. El levan-tar imputaciones de esta índole contra un Magistrado sin el adecuado fundamento es, a su vez, una infracción de las normas de ética de la profesión legal. (Citas omitidas). Esto es conocido por los abogados de U.S.I., según propia admisión conte-nida en su solicitud. En estas circunstancias, la conducta de los abogados de U.S.I. constituye un peligroso y lamentable precedente que debemos condenar. Estilos como ese simple y sencillamente no pueden tener cabida en nuestro sistema. No obstante lo anterior, y teniendo en cuenta que los abogados de U.S.I. recapacitaron a tiempo sobre su conducta, nos contentaremos con la presente amonestación, apercibiendo a dichos letrados que en lo futuro conducta de este tipo será severamente sancionada, a tenor con las facultades concedidas a este Tribunal bajo la Regla 9 de Procedimiento Civil.” (Énfasis suplido.)
Posteriormente, sua sponte, la Juez Vélez Borrás se inhibió.